Case 1:18-cv-07873-AKH Document 73 Filed 05/29/20 Page 1of1

Case 1:18-cv-07873-AKH Document 72 Filed 05/28/20 Page 1 of 1

DIS DEREK SMITH

| A\AS/ SO DEOCNI IM mritm
sane WT eas | £ ‘ / V/ { mem front ( i ee BR nd
: : ‘ : y wnascccasell 1 “Wiel f ; “hw a a ij t Mcsenienis sai eer XA A
’ a; @

Employment Lawyers Representing Employees Exclusively

May 28, 2020
/
VIA ECF a
ais var

 

 

Honorable Alvin K. Hellerstein, U.S. District Court Judge
United States District Court, Southern District of New York Orie’
United States Courthouse “i
500 Pearl Street

New York, New York 10007

 

RE: Michael Dimas v. Francios Payard, LLC, et al.
Civ. No. 18-cv-07873

Dear Judge Hellerstein:

We represent Plaintiff, Michael Dimas, in the above-referenced action. I write to Your
Honor to request an extension of the date to submit the documentation necessary to substantiate
Plaintiff's claimed damages per Your Honor’s order in ECF Docket entry #67 of this matter.
Plaintiff requests an extension of sixty (60) days from the current date of 6/2/2020 to 8/2/2020.

This is the second request for a 60-day extension due to the Coronavirus State of
Emergency. The on-going operational disruption caused by the COVID-19 outbreak has prevented
Plaintiffs counsel from being able to compile all of verified documents necessary to comply with
You Honor’s order. Our firm’s office, where Plaintiff’s hard file is located containing copies of
the documents and notes necessary to fully comply with Your Honor’s order, has remained closed

since March 2020 and is not expected to be accessible by Plaintiffs counsel until mid-to-late July
2020.

Additionally, because of the disruption the Coronavirus has caused in the City, I also
respectfully request to be excused from delivering a hardcopy of this letter to the Courthouse at
500 Pearl Street, as required in Your Honor’s Individual Rules.

Thank you for your consideration in this matter.

Respectfully submitted,

 

Seamus P. Barrett, Esq.

New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 | (215) 391-4790
New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625

Website: www.discriminationandsexualharassmentlawyers.com
